BIJUR, J.
The plaintiff sues for the unearned premium on an insurance policy issued by defendant to him. Plaintiff tendered the return of a certificate of insurance held by him. This certificate shows : “Loss, if any, payable to Lawyers’ Mortgage Company, mortgagee,” etc.
As the interest of the mortgagee in the policy was one which could not be affected without its consent, it should, to say the least, have been made a party to the action. Lewis v. London & Lancashire Fire Ins. Co., 78 Misc. Rep. 176, 137 N. Y. Supp. 887.
Judgment reversed, with $30 costs, and complaint dismissed, with costs.
LEHMAN, J., concurs.